Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	Previous rejections based on 35 USC 102 are now withdrawn.
Claim Rejections - 35 USC § 103
	Previous rejections based on 35 USC 103 are now withdrawn.
Allowable Subject Matter
Claims  1, 3, 5, 6, 8-11, 13-15, 21, 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach wherein an outer vertically extending sidewall of the interconnect via is coupled to a curved sidewall of the interconnect via and wherein the curved sidewall of the interconnect via is coupled to a bottom most surface of the interconnect wire.
Regarding claim 10, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a protective layer surrounding outermost sidewalls of the interconnect via, wherein the protective layer comprises a bottom most surface that directly contacts an upper surface of the etch stop layer and wherein the protective layer continuously extends from the upper surface of the etch stop layer to an upper surface of the interconnect wire in a direction normal to the upper surface of the etch stop layer.
Regarding claim 21, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach the protective layer continuously extends from the etch stop layer to a top of the upper interconnect along the first pair of opposing sidewalls and wherein the protective layer continuously extends from the etch stop layer to an upper surface that is a non-zero distance below the top of the upper interconnect along the second pair of opposing sidewalls.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        
/MONICA D HARRISON/Primary Examiner, Art Unit 2815